Title: To James Madison from Larkin Smith, 22 November 1812 (Abstract)
From: Smith, Larkin
To: Madison, James


22 November 1812, Norfolk. Addressed “a short letter” to JM “the day before yesterday, stating the wishes of Mr. Miles King jr. to fill the Navy Agency at this place, made vacant by the recent death of Mr. Theodorick Armistead” [not found]. Without detracting from King’s merits, states his opinion “that the claim of Mr. John Fawn is better founded.” Fawn is Armistead’s half-brother “and has had the exclusive management of the Navy Agency, as well as extensive establishments of the manufacture of leather and rope for several months past.” “Mr. Armistead before his death associated Mr. John Fawn with him as a partner in these works, and made arrangments for continuing them in operation, under the exclusive direction of Mr. Fawn, these establishments would be greatly b⟨e⟩nefitted, by having the Navy Agency attached to them; a⟨nd⟩ I think the family of no person, can have a stronger claim upon the Govern⟨ment⟩ than that of this most valuable departed citizen.” Was unacquainted with these facts when he addressed JM about King.
